                                           Case 3:18-cv-07591-CRB Document 482 Filed 03/05/21 Page 1 of 5




                                   1

                                   2

                                   3

                                   4

                                   5                               IN THE UNITED STATES DISTRICT COURT

                                   6                          FOR THE NORTHERN DISTRICT OF CALIFORNIA

                                   7

                                   8       CITY AND COUNTY OF SAN                           Case No. 18-cv-07591-CRB
                                           FRANCISCO, et al.,
                                   9
                                                          Plaintiffs,                       ORDER RE: DEFENDANTS’
                                  10                                                        REQUEST FOR ADDITIONAL
                                                    v.                                      CUSTODIANS AND CURES DATA
                                  11
                                           PURDUE PHARMA L.P., et al.,                      Re: Dkt. 463
                                  12
Northern District of California




                                                          Defendants.
 United States District Court




                                  13

                                  14
                                               Now pending before the Court is a joint discovery dispute letter regarding Plaintiff’s
                                  15
                                       document-search custodians and Plaintiff’s production of certain CURES data. See Dkt. 463.
                                  16
                                       Defendants seek an order compelling Plaintiff to produce (1) documents from nine additional
                                  17
                                       custodians (physicians employed at hospitals and clinics affiliated with the City and County of
                                  18
                                       San Francisco), and (2) reports from the CURES database, California’s prescription drug
                                  19
                                       monitoring system. See id. at 1.1 The Court heard oral argument on these issues on March 3,
                                  20
                                       2021. See Dkt. 470.
                                  21
                                                                                  DISCUSSION
                                  22
                                               A.        Motion to Compel Production of Nine Additional Custodians
                                  23
                                               Defendants have asked the Court to compel Plaintiff to produce documents from nine
                                  24
                                       additional custodians. See Dkt. 463 at 6. Defendants claim the custodians’ prescribing practices
                                  25
                                       are “especially relevant” to Plaintiff’s allegations because an understanding of their prescribing
                                  26

                                  27
                                       1
                                  28     The Parties met and conferred on the CURES data issue on January 22, 2021 and on the initial
                                       request for additional custodians on February 1, 2021. See id.
                                          Case 3:18-cv-07591-CRB Document 482 Filed 03/05/21 Page 2 of 5




                                   1   behavior, their internal communications, and their views on citywide policy go directly to

                                   2   causation. See id. at 1-2; Dkt. 470. Indeed, Defendants argue that the request for additional

                                   3   custodians was triggered by Plaintiff’s own “red flag” analysis of Walgreens’ prescriptions, which

                                   4   shows that Plaintiff’s own providers wrote thousands of “flagged” prescriptions and, therefore,

                                   5   contributed to the harm. See Dkt. 463 at 2.

                                   6          Upon hearing the Court’s comments at oral argument, Defendants asked for leave to

                                   7   further meet and confer with Plaintiff to narrow their requests. See Dkt. 470. Therefore, the Court

                                   8   DENIES Defendants’ request as stated, without prejudice, and orders the Parties to meet and

                                   9   confer on the issue. If the Parties cannot resolve the issue by March 12, 2021, the Parties shall

                                  10   submit a new joint discovery dispute letter if Defendants wish to pursue the matter.

                                  11          B.      Motion to Compel Production of CURES Data
                                  12          Defendants also seek documents relating to, and received from, California’s CURES
Northern District of California
 United States District Court




                                  13   database. See Dkt. 463 at 2. The CURES data at issue is in the possession of Plaintiff’s

                                  14   epidemiologists at the Department of Health. Id. at 3. Defendants contend that “[i]nformation

                                  15   about how plaintiff and its epidemiologists use CURES data is important to understand how

                                  16   plaintiff has assessed and responded to prescription drug abuse and diversion in San Francisco,

                                  17   issues at the heart of plaintiff’s claims.” Id. at 2. Plaintiff argues that the CURES data at issue is

                                  18   unavailable to Plaintiff to produce under its “data use agreement” with the California Department

                                  19   of Justice (“Cal. DOJ”). Id. The Court finds both the law and the data use agreement permit

                                  20   disclosure for the reasons explained below. Therefore, the Court GRANTS Defendants’ Motion to

                                  21   Compel the CURES data in Plaintiff’s possession.

                                  22                  1.      The CURES data is not privileged.
                                  23          In a January 15, 2021 decision, the California Court of Appeals determined that the statute

                                  24   governing disclosure of CURES data did not create an independent privilege to withhold data in

                                  25   response to a discovery request. Bd. of Registered Nursing v. Superior Court of Orange Cty., Cal.

                                  26   Rptr. 3d 889, 912 (2021) (calling the statute’s limitations on disclosure “not particularly strict”

                                  27   and noting that the implementing regulations “expressly allow for disclosure in response to a

                                  28   subpoena if compelled by court order.”); see also PSM Holding Corp. v. Nat'l Farm Fin. Corp.,
                                                                                          2
                                          Case 3:18-cv-07591-CRB Document 482 Filed 03/05/21 Page 3 of 5




                                   1   884 F.3d 812, 820 (9th Cir. 2018) (“When interpreting state law, federal courts are bound by

                                   2   decisions of the state’s highest court . . . In the absence of such a decision, a federal court must

                                   3   predict how the highest state court would decide the issue using intermediate appellate court

                                   4   decisions, decisions from other jurisdictions, statutes, treatises, and restatements as guidance.”)

                                   5   (internal quotation marks and citations omitted).

                                   6             Plaintiff does not argue, and the Court is unaware of any reason, that the California

                                   7   Supreme Court would resolve the issue differently than the Court of Appeals. The CURES statute

                                   8   states:
                                                        “CURES shall operate under existing provisions of law to
                                   9                    safeguard the privacy and confidentiality of patients. Data obtained
                                                        from CURES shall only be provided to appropriate state, local, and
                                  10                    federal public agencies for disciplinary, civil, or criminal purposes
                                                        and to other agencies or entities, as determined by the department,
                                  11                    for the purpose of educating practitioners and others in lieu of
                                                        disciplinary, civil, or criminal actions. Data may be provided to
                                  12                    public or private entities, as approved by the department, for
Northern District of California




                                                        educational, peer review, statistical, or research purposes, if patient
 United States District Court




                                  13                    information, including information that may identify the patient, is
                                                        not compromised. Further, data disclosed to an individual or agency
                                  14                    as described in this subdivision shall not be disclosed, sold, or
                                                        transferred to a third party, unless authorized by, or pursuant to,
                                  15                    state and federal privacy and security laws and regulations.”
                                  16   Cal. Health & Saf. Code, § 11165, subd. (c)(2)(A).

                                  17             While Plaintiff is correct that the statutory scheme is written with the intent for the data to

                                  18   be used for “educational, peer review, statistical, or research purposes,” by its own terms, the

                                  19   statute contemplates disclosure during civil litigation. See id. Indeed, the regulations governing

                                  20   the access and use of CURES data by bona fide researchers allows for disclosure of CURES data

                                  21   in response to a “court order.” See Cal. Code Regs. tit. 11, § 826.4. Further, the at-issue data is

                                  22   “de-identified” (i.e., patient, prescriber, and pharmacy names and information are excluded) such

                                  23   that no confidentiality or privacy concerns arise. See Dkt. 463 at 6. Plaintiff cannot successfully

                                  24   resist disclosure on the basis that the at-issue data is privileged.

                                  25                    2.      The data use agreement expressly contemplates the production of
                                                                CURES data in response to a court order.
                                  26
                                                 Plaintiff also argues against disclosure by pointing to the data use agreement (Dkt. 463, Ex.
                                  27
                                       G) between it and the Cal. DOJ, arguing the agreement limits the use of CURES data to certain
                                  28
                                                                                            3
                                          Case 3:18-cv-07591-CRB Document 482 Filed 03/05/21 Page 4 of 5




                                   1   enumerated purposes, restricts disclosure or transfer of the data, and that under the agreement,

                                   2   “Plaintiff’s counsel have not even seen the data.” Dkt. 463 at 6. For these reasons, Plaintiff

                                   3   argues that Defendants’ requests for production amount to requests for a “City employee to breach

                                   4   his contract with Cal. DOJ” and, therefore, that the requests are “absurd.” Id.

                                   5          Not so. The data use agreement expressly contemplates disclosure during discovery in

                                   6   response to a court order. See Dkt. 463, Ex. G at 2 ¶ 9 (“CURES Data may not be disclosed or

                                   7   transferred in legal proceedings or in response to subpoenas in the absence of a court order)

                                   8   (emphasis added). An order from this Court granting Defendants’ motion to compel is exactly

                                   9   what is sought here. Therefore, Defendants’ request is not “absurd” (nor will it result in a breach

                                  10   of contract), but merely reflects the proper process for disclosure under law.

                                  11                  3.      Cal. DOJ has not contested Plaintiff’s production of the data.
                                  12          At oral argument, Plaintiff raised the prospect of its relationship with Cal. DOJ being
Northern District of California
 United States District Court




                                  13   impaired if Plaintiff discloses the CURES data requested. See Dkt. 470. The Court notes that

                                  14   while there is an ongoing dispute between Defendants and the Cal. DOJ regarding the disclosure

                                  15   of CURES data (see, e.g., Dkt. 465), Cal. DOJ has expressed no opinion as to whether the data

                                  16   held by the City’s epidemiologists should or should not be disclosed notwithstanding its awareness

                                  17   of the dispute. Moreover, the data use agreement (drafted by Cal. DOJ) reflects at least an implicit

                                  18   understanding that certain CURES data may be disclosed at times in response to discovery

                                  19   requests during civil litigation. See Dkt. 463, Ex. G at 2 ¶ 9. Regardless, Cal. DOJ’s opinion on

                                  20   the matter and Plaintiff’s fears that disclosure may affect its standing with that department are not

                                  21   necessary for the Court to address before ordering disclosure of the CURES data. The DOJ knew

                                  22   that the data was subject to disclosure upon court order and yet, has chosen not to address this

                                  23   particular dataset before the Court. Therefore, Plaintiff is not entitled to use Cal. DOJ as a shield

                                  24   against disclosure.

                                  25                  4.      The at-issue data is relevant to Defendants’ defense.
                                  26          Last, disclosure is proper because the at-issue data is potentially relevant to the defense.

                                  27   See Fed. R. Civ. P. 26(b)(2). It may well turn out that after analyzing the de-identified CURES

                                  28   data, Defendants will determine that the data is not useful or the trial court will determine the data
                                                                                         4
                                           Case 3:18-cv-07591-CRB Document 482 Filed 03/05/21 Page 5 of 5




                                   1   is not admissible.2 However, this possibility does not mean the data is not discoverable. This case

                                   2   is about the prescribing, dispensing and distribution of opioids. Data regarding the same is

                                   3   relevant and given that Defendants have asked for the dataset in its current anonymized form, and

                                   4   that Plaintiff raises no burden argument, its production is proportional to the needs of the case.

                                   5                                             CONCLUSION

                                   6          Because the at-issue CURES data is relevant, unprivileged, and proportional to the needs

                                   7   of the case, the Court GRANTS Defendants’ motion to compel the CURES data held by Plaintiff’s

                                   8   epidemiologists. However, the Court DENIES Defendants’ request for Plaintiff to produce

                                   9   additional custodians without prejudice and orders the Parties to meet and confer on the issue.

                                  10   The Parties shall complete their meet and confer efforts on the issue by March 12, 2021, and shall

                                  11   thereafter submit a new joint discovery dispute letter brief if they remain at an impasse.

                                  12          IT IS SO ORDERED.
Northern District of California
 United States District Court




                                  13   Dated: March 5, 2021.
                                                                                             JACQUELINE SCOTT CORLEY
                                  14                                                         United States Magistrate Judge
                                  15

                                  16

                                  17

                                  18

                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26

                                  27
                                       2
                                  28    Defendants have yet to access and analyze this data, so it is impossible to answer this question
                                       definitively at the moment.
                                                                                       5
